Title: General Orders, 28 March 1783
From: Washington, George
To: 


                        
                            
                             Friday March 28th 1783
                            Parole peace
                            Countersigns Independence Plenty
                        
                        Officers for the day tomorrow Major Scott
                        B.Q.M. 3rd Massa. Brigade
                        For duty the 2d York regiment.
                        Altho the public dispatches from our Commissioners in Europe have not arrived, and the Commander in Chief has
                            it not in his power to announce officially a general Peace to the Army, yet he cannot resist the pleasure of communicating
                            the happiness he experiences from a certainty of that Event. and for the satisfaction of every brave officer and soldier
                            under his command he orders the following Extract of a Letter from his Excellency the Minister of France to be made public.
                        Sir Philadelphia 24th March 1783
                        "It is with the most lively and sincere joy that I have the honor to inform your Excelly of the conclusion of
                            a peace—It crowns in the most happy manner, your labours, and the efforts of the United States—you will sincerely
                            participate the compleat satisfaction that this event gives me, and I take the greatest possible share in the pleasure it
                            will afford you. I have not yet received this news officially, but it is not the less certain—and I pray you to permit me
                            to offer the offices of your Army, and all the American troops my congratulations and the tribute of respect due to their
                            virtue and Courage."
                        Also the subsequent extract of a Letter of the same date from the Secretary of Foreign affairs, is ordered to
                            be communicated.
                        Dear Sir
                        "You will by this Express receive the agreable intelligence of peace, upon which I most sincerely
                            congratulate you and the Army."
                        In this state of affairs the Commander in chief is pleased to direct that all military Arrangements shall
                            continue the same as at present untill further Orders, that no relaxation in the Discipline or police
                            of the Army shall be suffered, and that the greatest attention shall be paid to the good order & appearance of the
                            troops.
                        For the greater convenience of the officers of this Army, the Packet boat for Westpoint will leave Newburgh
                            at half after nine and proceed to New Windsor, which place she will leave at ten o’clock every day.
                    